Citation Nr: 0928505	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rotator cuff 
injury, right.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for disc disease of the 
cervical spine.

4.  Entitlement to service connection for chronic right knee 
strain.

5.  Entitlement to an initial increased evaluation for 
tendonitis of the right Achilles, currently evaluated as 20 
percent disabling.

6.  Entitlement to an initial evaluation in excess 10 percent 
for tendonitis of the left Achilles.

7.  Entitlement to nonservice connected pension benefits, to 
include extraschedular considerations under 38 C.F.R. § 
3.321(b)(2).

8.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

9.  Entitlement to an initial compensable evaluation for 
lumbosacral strain with post operative herniated disc repair 
at L5-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 
1966.  His military occupational specialty was a fire 
protection specialist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2006, the Board granted service connection for 
allergic rhinitis and a low back disability; denied service 
connection for PTSD, bilateral hearing loss, tinnitus, and 
residuals of gunshot wound on the right hand; and remanded 
the issues of entitlement to service connection for a rotator 
cuff injury, gastroenteritis, cervical spine disability, and 
right knee disability as well as increased rating claims for 
tendonitis of the right and left Achilles; and nonservice 
connected pension claim for further development.  

In a March 2008 rating decision, the RO increased the 
evaluation for Achilles tendonitis, right, from 10 to 20 
percent, effective December 4, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).

In the October 2006 remand, the Board instructed that the 
claims file be returned to the RO for readjudication after 
completion of the requested development.  While it appears 
that all of the development has been completed, the RO did 
not readjudicate any of the issues on appeal by way of a 
supplemental statement of the case (SSOC).  The Board cannot 
proceed without that action having been completed.

Additionally, the record contains a notice of disagreement, 
received in August 2007, in which the Veteran disagrees with 
a November 2006 rating decision which granted service 
connection for allergic rhinitis and a back disability.  
Specifically, the Veteran disagrees with the evaluations 
assigned.  The United States Court of Appeals for Veterans 
Claims has stated that when a statement of the case (SOC) has 
not been provided following the timely filing of a notice of 
disagreement, a remand to the RO is required for a completion 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review all evidence 
added to the claims folder since the 
October 2006 remand and then readjudicate 
the Veteran's service connection claims 
for rotator cuff injury, gastroenteritis, 
cervical spine disability, and right knee 
disability; increased rating claims for 
tendonitis of the right and left 
Achilles; and claim for nonservice-
connected pension, to include 
extraschedular consideration under 38 
C.F.R. § 3.321(b)(2).  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto.

2.  The RO/AMC should issue a statement 
of the case pertaining to the issues of 
entitlement to an initial compensable 
evaluation for allergic rhinitis, and 
entitlement to an initial compensable 
evaluation for lumbosacral strain with 
post operative herniated disc repair at 
L5-7.  The Veteran is hereby notified 
that, following the receipt of the SOC 
concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed, should these issues be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




